UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7691


NATHANIEL HOWARD MOONE,

                    Plaintiff - Appellant,

             v.

JOHN WOODSON, Warden Buckingham Correctional; S. BATES, Correctional
Officer; D. S. FORBES, Hearing Officer for Buckingham Correctional; ADRIAN
TUCKER, Regional Administrator; BROWN, Sergeant & Head Investigator to
Buckingham Correctional,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, Senior District Judge. (7:20-cv-00762-JPJ-PMS)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Howard Moone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Howard Moone appeals the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 complaint under 42 U.S.C. § 1997e(c)(1) for failure to state

a claim upon which relief can be granted. * We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Moone

v. Woodson, No. 7:20-cv-00762-JPJ-PMS (W.D. Va. Nov. 1, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
          Although the district court dismissed the complaint without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 611 (4th Cir.
2020), cert. denied, 141 S. Ct. 1376 (2021).

                                             2